Citation Nr: 0815339	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  06-17 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.  He died in January 2005 at the age of 88.  
The appellant in this case is the veteran's surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

In March 2008, the appellant and her son testified before the 
undersigned Veterans Law Judge, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.

The Board notes that this case has been advanced on the 
docket based on the appellant's age, pursuant to 38 U.S.C.A. 
§ 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  According to his certificate of death, the veteran died 
in January 2005 from coronary artery disease and chronic 
obstructive pulmonary disease (COPD).  

2.  At the time of his death, service connection was in 
effect for anxiety reaction with depression, rated as 100 
percent disabling from February 18, 1997; and residuals of a 
tonsillectomy, rated as zero percent disabling from December 
4, 1945.  

3.  The evidence does not establish that a service-connected 
disability, including anxiety reaction with depression or 
residuals of a tonsillectomy, caused or contributed 
materially or substantially to the veteran's death, or that 
the cause of his death was otherwise related to service.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b)(1) (2007).  As part of that notice, VA 
must inform the claimant of the information and evidence she 
is expected to provide, as well as the information and 
evidence VA will seek to obtain on her behalf.  In addition, 
VA must advise a claimant to provide any additional evidence 
in her possession that pertains to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, the Court has held that a 
section 5103(a) notice must include:  (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  

In this case, in a March 2005 letter issued prior to the 
initial decision on the claim, the RO notified the appellant 
of the information and evidence needed to substantiate and 
complete a claim of service connection for the cause of the 
veteran's death, and of what part of that evidence she was to 
provide and what part VA would attempt to obtain for her.  
The letter also advised the appellant to submit or identify 
any additional information that she felt would support her 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The Board acknowledges that the VCAA letter discussed above 
does not specifically satisfy the additional requirements 
delineated by the Court in Dingess/Hartman.  Nonetheless, the 
Board finds that the evidence does not show, nor does the 
appellant contend, that any notification deficiencies have 
resulted in prejudice.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  Because service connection for the 
cause of the veteran's death has been denied, any 
Dingess/Hartman elements, such as effective date, are not at 
issue and any failure to notify the appellant of these 
elements does not prejudice her at this juncture.  

Similarly, although the March 2005 VCAA letter did not 
contain a statement of the conditions, if any, for which the 
veteran was service connected at the time of his death, as 
required by the Court in Hupp, the RO corrected this 
deficiency in the June 2005 rating decision and the April 
2006 Statement of the Case, both of which clearly delineated 
the disabilities for which the veteran was service connected 
during his lifetime.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
an Statement of the Case or Supplemental Statement of the 
Case, is sufficient to cure a timing defect); see also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).

Moreover, the Board notes that during the March 2008 hearing, 
the undersigned expressly advised the appellant of the 
evidence required to substantiate a claim of service 
connection for the cause of the veteran's death, including 
based on a previously service-connected condition and based 
on a condition not yet service connected.  See Hearing 
Transcript at pages 18-19.  At the hearing, the appellant 
indicated that she had no additional evidence to submit.  See 
Medrano v. Nicholson, 21 Vet. App. 165 (2007) (failure to 
conduct readjudication is not prejudicial where claimant 
acknowledges that there is no additional evidence to submit 
because the result of such a readjudication based on the same 
record would be no different than the previous adjudication).  

In summary, the Board finds that it is difficult to discern 
what additional guidance VA could have provided to the 
appellant regarding what further evidence she should submit 
to substantiate her claim."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc) (observing that "the VCAA is 
a reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the appellant to 
the extent necessary.  Neither the appellant nor her 
representative has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  

In this case, the veteran's service medical records are on 
file, as are post-service VA and private clinical records 
identified by the appellant.  The appellant has neither 
submitted nor identified any additional outstanding evidence 
relevant to her claim, and none is evident from a review of 
the record.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 
3.159(c)(2), (3) (2007).  

The Board further finds that a VA medical opinion is not 
necessary with respect to this claim.  See DeLaRosa v. Peake, 
515 F.3d 1319 (Fed. Cir. 2008) (holding that VA's duty to 
obtain a medical opinion under 38 U.S.C. § 5103A(d) does not 
apply to a DIC claim, as the applicability of this provision 
is explicitly limited to claims for disability compensation).  
Moreover, the Board finds that a medical opinion would not be 
necessary to make a decision on this claim under 38 U.S.C. 
§ 5103A(a).  In that regard, as set forth below, the record 
on appeal indicates that the veteran's fatal coronary artery 
disease and chronic obstructive pulmonary disease (COPD) were 
not present during his active service or for many years 
following his discharge from active duty, nor is there any 
indication that such conditions were causally related to his 
active service or any incident therein.  Additionally, the 
record on appeal contains no indication that any of the 
conditions for which the veteran was previously service-
connected caused, hastened, or contributed to his death.  
Under these circumstances, the Board finds that a medical 
opinion is not necessary.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the appellant.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the appellant.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  


Background

The veteran's service medical records are negative for 
complaints or findings of coronary artery disease or COPD.  
At his December 1945 military separation medical examination, 
his lungs and cardiovascular system were normal.  A chest X-
ray was negative.  

In July 1946, the veteran submitted an application for VA 
compensation benefits, seeking service connection for a 
nervous disorder.  His application is silent for any mention 
of coronary artery disease or COPD, as is medical evidence 
assembled in support of that claim.  For example, at a VA 
medical examination conducted in July 1947, the veteran's 
cardiovascular and respiratory systems were found to be 
normal.

In an August 1947 rating decision, the RO granted service 
connection for a psychiatric disability and assigned an 
initial 30 percent rating, effective December 4, 1945.  

In April 1948, the veteran again underwent VA medical 
examination at which his cardiovascular and respiratory 
systems were found to be normal.  The diagnoses included 
anxiety reaction.  Based on the examination findings, in a 
June 1948 rating decision, the RO reduced the rating for the 
veteran's service-connected anxiety reaction to 10 percent, 
effective August 17, 1948.  

In an August 1959 rating decision, the RO granted service 
connection for residuals of a tonsillectomy and assigned an 
initial zero percent rating, effective December 4, 1945.  
That zero percent rating remained in effect throughout the 
veteran's lifetime.  

In February 1997, the veteran submitted a claim for an 
increased rating for his service-connected psychiatric 
disability.  In connection with his claim, the veteran 
underwent VA medical and psychiatric examinations in October 
1997.  A history of coronary artery disease, status post 
quadruple coronary artery bypass in 1982, was noted.  Other 
disabilities noted included a recurrent focal seizure 
disorder and subdural hematoma, status post brain surgery in 
1997 with residual dementia and cognitive loss.  On 
examination, the examiner noted that the veteran was 
constantly crying and grieving for his first spouse, who had 
died in 1996.  After examining the veteran, the diagnoses 
included major depression.  The examiner assigned a GAF of 
10-20.  

In a February 1998 rating decision, the RO increased the 
rating for the veteran's service-connected anxiety reaction 
with major depression to 100 percent, effective February 18, 
1997.  

Subsequent VA and private clinical records show that the 
veteran continued to receive treatment for various 
disabilities, including depression, dementia, COPD, and 
coronary artery disease.  In January 2005, he died at the age 
of 88.  The veteran's death certificate lists the cause of 
his death as coronary artery disease due to COPD.  

In February 2005, the appellant, the veteran's second spouse, 
submitted an application for VA compensation benefits, 
seeking service connection for the cause of the veteran's 
death.  In a May 2006 statement, the appellant explained that 
she felt that the veteran's depression from the war was so 
severe that it eventually caused his heart to stop.  She 
indicated that she did not believe that the veteran died from 
coronary artery disease.  

At the appellant's March 2008 Board hearing, the undersigned 
asked the appellant to clarify the basis of her claim of 
service connection for the cause of the veteran's death.  She 
testified that she believed that "[t]he war, naturally, the 
war" had caused the veteran's death.  Transcript at page 20.  
The appellant explained that the veteran "was not a person 
that could take all these horror and all these seeing his 
friends dying."  Id.  She indicated that she did not believe 
that the veteran had coronary artery disease or other heart 
disease.  She acknowledged that the veteran had COPD, but 
indicated that he had been very strong and was taking 
medication for the condition.  She indicated that he had been 
doing very well other than having a major cough.  




Applicable Law

Cause of death

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2007).  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the immediate 
or underlying cause.

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether a service- 
connected disability contributed to death, it must be shown 
that it contributed substantially or materially to death; 
that it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1) (2007).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  38 C.F.R. § 
3.312(c)(2) (2007).  However, service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of the death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(3) (2007).

The regulations also state that there are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
affected a vital organ and was of itself of a progressive and 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2007).

Service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2007).

Service connection for certain diseases, such as 
cardiovascular-renal disease, may be also be established on a 
presumptive basis by showing that such a disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2007).  In 
such cases, the disease is presumed under the law to have had 
its onset in service even though there is no evidence of such 
disease during the period of service.  38 C.F.R. § 3.307(a) 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).  When a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in the favor of the claimant.  Reasonable 
doubt is doubt which exists because of an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102 (2007).  The question is whether the evidence supports 
the claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which event the 
claim must be denied.  See Gilbert, Derwinski, 1 Vet. App. 
49, 54-55 (1990).


Analysis

After a careful review of the evidence, the Board finds that 
service connection for the cause of the veteran's death is 
not warranted.  The veteran died in January 2005, nearly 60 
years after his discharge from active duty.  As indicated on 
the death certificate, the cause of death was coronary artery 
disease and COPD.  No other conditions were noted.

As discussed in detail above, there is no showing that the 
veteran had coronary artery disease or COPD during service, 
nor does the evidence show that coronary artery disease or 
COPD became manifest to a compensable degree within one year 
following discharge.  Indeed, VA medical examinations 
conducted in July 1947 and April 1948 show that the veteran's 
cardiovascular and respiratory systems were normal.  See 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  The record on 
appeal first notes coronary artery disease in the early 
1980's, indicating that the veteran underwent a quadruple 
coronary artery bypass in 1982.  COPD is not noted until the 
1990, decades after service.  The appellant does not argue 
otherwise.

Although the record shows that the veteran's fatal coronary 
artery disease and COPD were not present in service or for 
many years thereafter, as set forth above, service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Thus, if there is a causal connection 
between the veteran's fatal coronary artery disease and COPD 
and any incident of service or any service-connected 
disability, service connection may be established.  Godfrey 
v. Derwinski, 2 Vet. App. 354 (1992); see also 38 C.F.R. 
§ 3.310 (2007).  In this case, however, the record contains 
no probative evidence of a link between the veteran's fatal 
coronary artery disease and COPD and his active service, any 
incident therein, or any service-connected disability.  

The Board has also considered the appellant's contentions to 
the effect that the veteran did not have coronary artery 
disease and that his COPD was not severe.  Rather, she 
contends that it was the veteran's service-connected 
psychiatric disability which caused or contributed to his 
death.  A review of the medical evidence, however, shows that 
the veteran's service-connected anxiety reaction with 
depression has not been implicated as either a primary or 
contributory cause of his death.  Moreover, although the 
veteran's anxiety reaction with depression was rated as 100 
percent disabling at the time of his death, there is no 
indication that such disability rendered the veteran 
materially less capable of resisting the effects of his 
coronary artery disease or COPD.  38 C.F.R. § 3.312(c)(3) 
(2007).  

With all due respect for the sincerity of the appellant's 
assertions, the Board must assign them little probative 
weight as there is no evidence of record to indicate that she 
has any specialized education, training, or experience on 
which to base her medical conclusions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

In summary, the Board finds that the evidence shows that 
coronary artery disease and COPD, the primary causes of the 
veteran's death, were not present during service or for many 
years thereafter and the record contains no indication that 
the veteran's fatal coronary artery disease and COPD are 
causally related to his active service, any incident therein, 
or any service-connected disability.  The record does not 
otherwise show that any service-connected disability, 
including anxiety reaction with depression, was a principal 
or contributory cause of the veteran's death, nor was the 
cause of his death in any way etiologically linked to service 
or any service-connected disability.

Although the Board is sympathetic with the appellant's loss 
of her husband, absent such evidence, there is no basis upon 
which to award service connection for the cause of the 
veteran's death.  The Board is not permitted to engage in 
speculation as to medical causation issues but "must provide 
a medical basis other than its own unsubstantiated 
conclusions to support its ultimate decision."  Smith v. 
Brown, 8 Vet. App. 546, 553 (1996).  Here, the preponderance 
of the evidence is against the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death and therefore the claim must be denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


